Luke, J.
Georgia Chemical Works sued Barrow and McKenzie on a certain fertilizer note signed “Barrow & McKenzie, by J. N. McKenzie.” Barrow pleaded no partnership and non est factum. The court directed a verdict against both defendants, and Barrow excepted. The controlling question in the case is whether or not defendants were partners as to third persons. The parts of the voluminous written contract essential to the determination of the question presented may be summarized as follows: B. leased to M. for a period of five years, at a specified annual rental, designated lands, live stock, wagons, and farm tools for the conduct óf a cantaloupe farm. B. was to “stand for” guano, cantaloupe seed, paper, crates, and nails, and also to arrange for and procure cash to make the crop on the notes of M. in an amount not exceeding a named sum, “to give of his individual time in advice and assistance”-in gathering, hauling, and marketing the crop; and, for his service in “so assisting and becoming surety,” M. guaranteed him $4000 per annum. After “said rentals and said expenses and said guarantee are paid,” M. “shall be entitled to receive a profit of $6000.00 himself;” 'and then all other and further, profits per annum shall be divided in the proportion of forty per centum to B. and sixty per centum to M.
Held: Irrespective of the other evidence, which only strengthens the conclusion reached, the record, discloses a partnership between the defendants as to third persons, and for no reason assigned did the court err in directing a verdict against Barrow. Civil Code (1910), § 3158; Doss v. Ragan, 135 Ga. 850 (70 S. E. 662); Hand Trading Co. v. Jones, 129 Ga. 835 (60 S. E. 154); Buckner v. Lee, 8 Ga. 285; Sankey v. Columbus Iron Works, 44 Ga. 229 ; Powell v. Moore, 79 Ga. 524 (4 S. E. 383).

Judgment affirmed.


Broyles, C. J., and Bloodworth,_ J., concur.